        Case 2:19-cv-00045-SAB   ECF No. 28    filed 06/03/19   PageID.221 Page 1 of 3



 1                                                                        FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON

 2
                                                                 Jun 03, 2019
 3
                                                                     SEAN F. MCAVOY, CLERK

 4
 5                        UNITED STATES DISTRICT COURT
 6                      EASTERN DISTRICT OF WASHINGTON
 7
 8 TRI-CITY RAILROAD COMPANY,                      No. 2:19-cv-00045-SAB
 9 LLC, a Washington limited liability
10 company,                                        ORDER DENYING MOTION
11         Plaintiff,                              FOR PRELIMINARY
12         v.                                      INJUNCTION
13 PREFERRED FREEZER SERVICES OF
14 RICHLAND, LLC, a Delaware limited
15 liability company
16         Defendant.
17
18
19         Before the Court is Defendant’s Motion for Preliminary Injunction, ECF
20 No. 13. The motion was heard without oral argument. Plaintiff is represented by
21 Ryan Best. Defendant is represented by Elizabeth Morrison.
22         Defendant asks the Court to issue an injunction compelling Plaintiff to
23 remove its three full-size locomotives and a switching locomotive from its cold
24 storage warehouse facility. Defendant argues that having the trains stay on its
25 properly infringes on its right to exclusive possession of the property. Plaintiff
26 responds that it, not Defendant, has exclusive use of the track and therefore it has a
27 right to keep its trains on Defendant’s property.
28 //

        ORDER DENYING MOTION FOR PRELIMINARY INJUNCTION ~ 1
      Case 2:19-cv-00045-SAB      ECF No. 28    filed 06/03/19   PageID.222 Page 2 of 3



 1                                    Motion Standard
 2        “A preliminary injunction is a matter of equitable discretion and is ‘an
 3 extraordinary remedy that may only be awarded upon a clear showing that a
 4 plaintiff is entitled to such relief.’” California v. Azar, 911 F.3d 558, 575 (9th Cir.
 5 2018) (quoting Winter v. NRDC, 555 U.S. 7, 22 (2008)). “A party can obtain a
 6 preliminary injunction by showing that (1) it is ‘likely to succeed on the merits,’
 7 (2) it is ‘likely to suffer irreparable harm in the absence of preliminary relief,’ (3)
 8 ‘the balance of equities tips in [its] favor,’ and (4) ‘an injunction is in the public
 9 interest.’” Disney Enters., Inc. v. VidAngel, Inc., 869 F.3d 848, 856 (9th Cir. 2017)
10 (alteration in original) (quoting Winter, 555 U.S. at 20). The Ninth Circuit uses a
11 “sliding scale” approach in which the elements are “balanced so that a stronger
12 showing of one element may offset a weaker showing of another.” Hernandez v.
13 Sessions, 872 F.3d 976, 990 (9th Cir. 2017) (quotation omitted).
14        Likelihood of success on the merits is the most important factor; if a movant
15 fails to meet this threshold inquiry, the court need not consider the other factors.
16 Disney, 869 F.3d at 856 (citation omitted). A plaintiff seeking preliminary relief
17 must “demonstrate that irreparable injury is likely in the absence of an injunction.”
18 Winter, 555 U.S. at 22. The analysis focuses on irreparability, “irrespective of the
19 magnitude of the injury.” Simula, Inc. v. Autoliv, Inc., 175 F.3d 716, 725 (9th Cir.
20 1999). Economic harm is not normally considered irreparable. L.A. Mem’l
21 Coliseum Comm’n v. Nat’l Football League, 634 F.2d 1197, 1202 (9th Cir. 1980).
22                                         Analysis
23        Usually preliminary injunctions are aimed at preserving the status quo and
24 preventing the occurrence of irreparable harm during the course of litigation. Here,
25 Defendant is asking to alter the status quo. Also, Defendant has not made an
26 adequate showing of irreparable harm in the absence of the granting of the
27 injunction. As such, the Court declines to impose the requested preliminary
28 injunction.

      ORDER DENYING MOTION FOR PRELIMINARY INJUNCTION ~ 2
     Case 2:19-cv-00045-SAB   ECF No. 28    filed 06/03/19   PageID.223 Page 3 of 3



 1       Accordingly, IT IS HEREBY ORDERED:
 2       1.    Defendant’s Motion for Preliminary Injunction, ECF No. 13, is
 3 DENIED.
 4       IT IS SO ORDERED. The Clerk of Court is directed to enter this Order
 5 and forward copies to counsel.
 6       DATED this 3rd day of June 2019.
 7
 8
 9
10
11
12
13                                            Stanley A. Bastian
14                                         United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DENYING MOTION FOR PRELIMINARY INJUNCTION ~ 3
